Case 3:20-mc-00016-KAD Document 1-7 Filed 02/20/20 Page 1of1

JS 44 (Rev. 09/19)

CIVIL COVER SHEET

The JS 44 eivil cover sheet and the information contained herein neither replace nor supplement the fi {ing and service of pleadings or other papers as required by law, except as
provided by local rules of court This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

IL

(a) PLAINTIFFS

Robert Gordon Kidd

(b) County of Residence of First Listed Plaintiff

Republic of Cyprus

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)
Michael S. Kim (Kobre & Kim LLP, 800 Third Avenue, New York, NY

10022, 212-488-1200)

County of Residenc

NOTE:

 

DEFENDANTS

e of First Listed Defendant

(IN U.S. PLAINTIFF CASES ONLY)

Attorneys (/f Known)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)

 

(For Diversity Cases Only)

IU. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff

and One Box for Defendant)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

O 1 US. Govemment &3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State G1. © 1 Incorporated or Principal Place ga4 a4
of Business In This State
O 2 U.S. Government O4 Diversity Citizen of Another State G2 QO 2 Incorporated and Principal Place go5 oO5
Defendant (Indicate Citizenship of Parties in Item HD) of Business In Another State
Citizen or Subject ofa O03 oO 3. Foreign Nation o6 06
Foreign Country
IV. NATURE OF SUIT (Ptice an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
L CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
0 110 Insurance PERSONAL INJURY PERSONAL INJURY [0 625 Drug Related Seizure O) 422 Appeal 28 USC 158 0 375 False Claims Act
0 120 Marine 0 310 Airplane 1 365 Personal Injury - of Property 21 USC 881 |() 423 Withdrawal 0 376 Qui Tam (31 USC
OC 130 Miller Act 0 315 Airplane Product Product Liability 1 690 Other 28 USC 157 3729{a))
C 140 Negotiable Instument Liability 1 367 Health Care/ C1 400 State Reapportionment
CF 150 Recovery of Overpayment |( 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS O 410 Antitrust
& Enforcement of Judyment Slander Personal Injury O 820 Copyrights O 430 Banks and Banking
0 151 Medicare Act C1 330 Federal Employers’ Product Liability C1 830 Patent O 450 Commerce
0 152 Recovery of Defaulted Liability 1 368 Asbestos Personal C 835 Patent - Abbreviated C1 460 Deportation
Student Loans 0 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) 0 345 Marine Product Liability O 840 Trademark Corrupt Organizations
CO 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY O 480 Consumer Credit
of Veteran’s Benefits 0 350 Motor Vehicle O 370 Other Fraud 0 710 Fair Labor Standards O 861 HIA (1395ff) (15 USC 1681 or 1692)
C1 160 Stockholders’ Suits C1 355 Motor Vehicle © $371 Truth in Lending Act C1 862 Black Lung (923) O 485 Telephone Consumer
© 190 Other Contract Product Liability C1 380 Other Personal O 720 Labor/Management 0 863 DIWC/DIWW (405(g)) Protection Act
195 Contract Product Liability | 360 Other Personal Property Damage Relations CO 864 SSID Title XVI O 490 Cable/Sat TV
0 196 Franchise Inj 1 385 Property Damage CF 740 Railway Labor Act O 865 RSI (405(g)) C1 850 Securities/Commodities/
C1 362 Personal Injury - Product Liability 0 751 Family and Medical Exchange
Medical Malpractice Leave Act O& 890 Other Statutory Actions
| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS [0 790 Other Labor Litigation FEDERAL TAX SUITS 1 891 Agricultural Acts
C1 210 Land Condemnation CO 440 Other Civil Rights Habeas Corpus: C1 791 Employee Retirement 0 870 Taxes (U.S, Plaintiff © 893 Environmental Matters
O 220 Foreclosure 0 441 Voting O 463 Alien Detainee Income Security Act or Defendant) 0 895 Freedom of Information
C1 230 Rent Lease & Ejectment CO 442 Employment 1 510 Motions to Vacate O 871 IRS—Third Party Act
O 240 Torts to Land O 443 Housing/ Sentence 26 USC 7609 0 896 Arbitration
O 245 Tort Product Liability Accommodations O 530 General O 899 Administrative Procedure
1 290 All Other Real Property C445 Amer. w/Disabilities -] J 535 Death Penalty IMMIGRATION Act/Review or Appeal of
Employment Other: 0 462 Naturalization Application Agency Decision
O 446 Amer. w/Disabilities -] 1 540 Mandamus & Other | 465 Other Immigration 1 950 Constitutionality of
Other O1 550 Civil Rights Actions State Statutes

 

O) 448 Education

 

01 555 Prison Condition

O 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

V. ORIGIN (Place an ‘9
Al

Original
Proceeding

in One Box Only)

12 Removed from
State Court

go 3

Remanded from
Appellate Court

o4

Reinstatedor © 5 Transferredfrom O 6 Multidistrict O 8 Multidistrict
Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

28 U.S.C. §1782

Cite the U_S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity).

 

 

Grief description of cause._ . . .
Application to Take Discovery from John Thomas Reynolds and Mark McCall for Use in a Foreign Proceeding

 

 

 

 

VU. REQUESTED IN Cl CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv P JURY DEMAND: Yes No
VIII. RELATED CASE(S)
IF ANY (See instructions): JUDGE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
02/20/2020 ST

 

FOR OFFICE USE ONLY

RECEIPT #

AMOUNT

APPLYING IFP

JUDGE

MAG. JUDGE
